Citation Nr: 1613969	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  10-15 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1969.  

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which determined that new and material evidence had not been presented with which to reopen a service connection claim for hypertension. 

In May 2012, a Board video conference hearing was held before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  At the hearing, the parties agreed to leave the record open for 30 days during which the Veteran could present additional evidence for the file.  No additional evidence has been added to the record subsequent to the hearing.  At the hearing, the parties also clarified that the Veteran was satisfied with the rating assigned for his service-connected diabetes.  That claim is not in appellate status before the Board.  

An October 2012 Board decision found that new and material evidence had been submitted to reopen the claim for service connection for hypertension in light of the Veteran's testimony that private physicians had informed him that his hypertension was related to his service-connected diabetes.  The case was remanded for further development.  In that Board decision it was noted that an October 2012 review of the Virtual VA (VVA) paperless claims processing system reveals that VA CAPRI records current to January 20, 2012, are in the Veteran's VVA file and are not physically in the claims folder. 


FINDINGS OF FACT

Hypertension was not incurred during active service and did not manifest until years after active service; and hypertension is not caused or aggravated by the Veteran's service-connected diabetes mellitus. 



CONCLUSION OF LAW

The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.304, 3.307, 3.309, 3.310 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As to the claim for service connection for hypertension, by letter February 2009 the RO satisfied its duty under the VCAA to notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, he was notified of the information and evidence necessary to substantiate the claims for service connection; information and evidence that VA would seek to provide; and that which he was to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  They also notified him of the way initial disability ratings and effective dates are established.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to the duty to assist mandated by the VCAA, the Veteran's service treatment records (STRs) and service personnel records are on file, as are records are VA treatment.  

Private clinical records were also on file prior to the October 2012 Board remand.  In part, that remand was for the purpose of obtaining private clinical records and records of the Social Security Administration (SSA).  As to this, the Veteran has been informed that attempts to obtain records from the Comcare Clinic for the period of 1996 through 2000 were unsuccessful because the facility did not keep records after seven years.  Records of the treatment records from Mowery Clinic, including by Dr. Y., were obtained.  As to records from 1996 to 2000 of the Salina Family Healthcare that facility reported that they only kept records for 10 years and the dates requested were shredded.   Also, the Veteran was informed that SSA had destroyed his medical records.  Upon contacting the Veteran he reported that he did not have the records in his possession.   

Also, VA medical opinions have been obtained, in 2009, 2102, and 2013.  The VA examination reports are accepted as adequate because they collectively provide evidentiary information that speaks directly to the Veteran's subjective complaints, the objective findings found on evaluation, and a medical opinion.  38 C.F.R. § 3.326 (2015).  The adequacy of the examination and medical opinion obtained has not been challenged.  The Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examiner's opinion unless either is challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009); and Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); and Hilkert v. West, 12 Vet. App. 145, 151 (1999).

And all this was in compliance with the 2012 Board remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

38 C.F.R. § 3.103(c)(2) requires that a presiding VLJ fully explain the issues and suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The hearing focused on the elements necessary for claim substantiation and the Veteran, via testimony, demonstrated actual knowledge of the elements necessary for claim substantiation.  Neither the Veteran nor his representative have alleged that there was any deficiency with respect to the hearing in this case, much less any violation of the duties set forth in 38 C.F.R. § 3.103(c)(2).  While assistance is required, 38 C.F.R. § 3.103(c)(2) does not require that one presiding at a hearing preadjudicate the claim.  Bryant v. Shinseki, 23 Vet. App. 488, 496 (2010) (per curiam).  

Moreover, following the hearing the Board remanded the case to help substantiate the claim.  Even if not all elements required for claim substantiation are explicitly set forth at a hearing, if those matters are developed by VA, there is no indication of any outstanding additional evidence or information, and particularly if any VA examination was conducted to address such matter, the purpose of 38 C.F.R. § 3.103(c)(2) if fulfilled.  See Bryant v. Shinseki, 23 Vet. App. 488, 498-99 (2010).  Thus, the Board finds that, consistent with Bryant, Id., the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  

Background

In January 2001, the Veteran filed an original service connection claim for high blood pressure. 

When the RO initially denied service connection for hypertension in September 2002 it was found that the service treatment records (STRs) contained no elevated blood pressure readings and that while there was a hypertension diagnosis of record, there was no indication that this was etiologically linked to service.  

Evidence before the RO at the time of the September 2002 decision included the Veteran's STRs which were negative for a diagnosis of hypertension.  Private medical records dated in July 2000 reflect that hypertension had been diagnosed at least as of that time.  

Service connection for diabetes was granted in a November 2009 rating action on the basis of inservice exposure to herbicides.  

A VA diabetes examination in December 2009 indicated that diabetes mellitus had been diagnosed in 1999.  It was also noted that hypertension had been diagnosed in 1990 and that the condition had been controlled since then on medication.  The examiner opined that hypertension was not due to and had not been aggravated beyond its natural progression by diabetes, reasoning that hypertension predated diabetes by 9 years and there was no renal nexus because there was a creatinine of "1.07."  Also, he had fairly good control of his diabetes, with an "A1C" of 7.3.  Other risk factors for aggravation of hypertension including tobacco use, alcohol abuse and obesity.  Thus, it was concluded that the diabetes was not an aggravating factor for the Veteran's hypertension.  

When the Veteran testified at a Board videoconference in May 2012 he stated that he was receiving private medical treatment in Salina, Kansas from Dr. W. and Dr. Y.  He specifically testified to the effect that Dr. Y. had opined that hypertension was related to his diabetes (p. 4).  

Records of the treatment of the Veteran from the Mowery Clinic, including by Dr. Y., do show a diagnosis of hypertension but contain no opinion as to the etiology of the hypertension.  

On VA examination in November 2012 the Veteran reported that he thought that he had been first diagnosed with hypertension in the mid-1990s, perhaps in 1996, at the same time that he was diagnosed as having diabetes.  The examiner confirmed the diagnosis of hypertension and opined that it was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that the Veteran had normal blood pressure readings during service.  Also, the Veteran denied, and there was no evidence of, having had any medical treatment for hypertension until approximately 1996 which was 23 years post service.  Additionally he was initially treated for diabetes with oral medication and had a recent A1C is 6.9.  Thus, it was opined that it was less likely as not that diabetes aggravated hypertension.  The examiner supported the opinion by indicating that since there is no nexus of diagnosis from 1969 to 1996 it is less likely than not (less than 50 percent probability) that the claimed hypertension had its onset during service or during the first post service year.  

An additional medical opinion was obtained in April 2013 from a physician, based upon review of the claims file, the active duty medical records, the VA electronic medical records, recent pertinent compensation and pension examinations, the private medical records of Ds. Y., Dr. W., and Dr. N., lay statements, and a limited review of the literature.  

It was opined that that it is less likely than not (less than 50 percent probability) that the current hypertension had its onset during service or during the first post service year, i.e., prior to August 1970; or was otherwise related to service, e.g., by virtue of chronic symptomatology/high blood pressure since service).  It was also opined that it was less likely than not (less than 50 percent probability) that the hypertension was caused by service-connected diabetes.  It was also opined that it is less likely than not (less than 50 percent probability) that diabetes aggravated (i.e., permanently worsened beyond the natural progress of the condition) the hypertension. 

The rationale was that the Veteran had no blood pressure readings in the hypertensive range while on active duty and no diagnosis of hypertension.  A postservice hospital admission on 5/24/1997 for right lower extremity redness and pain, did not report that the Veteran had a history of hypertension or diabetes mellitus type II, (as would be expected if he had had any such history(ies)).  However, when subsequently hospitalized in July 2000 for right leg pain by Dr. W., both hypertension and diabetes mellitus, type II, were diagnosed.  At that time the Veteran's weight was documented to have increased to current range of 284 pounds from a weight of 220 pounds at the end of his military service.  

It was opined that the etiology of both the Veteran's hypertension and his diabetes mellitus type II was his obesity, consistent with reference text, Goldman: Goldman's Cecil Medicine, 24th ed.: "The prevalence of hypertension in type 2 patients is more than twice that of the nondiabetic population, largely related to the clustering of both disorders in patients with obesity and insulin resistance." In addition, same reference, Goldman, stated that: "if nephropathy develops, most affected patients (with type I diabetes mellitus, who do not as a rule have hypertension) will then develop secondary hypertension."  

So in the setting of diabetes type I, complicated by chronic kidney disease, with chronic renal failure, as indicated by a rising creatinine and falling glomerular filtration rate, secondary hypertension will develop.  Individuals with diabetes mellitus type II and hypertension, such as the Veteran, would be likely to experience permanent worsening of their hypertension in the setting of renal failure.  The Veteran has so far had normal renal function, with the exception of 10/18/2010, a one-time elevation.  However, here, the Veteran has essential hypertension that was controlled with medication.  There was no evidence of permanent worsening."

Legal Analysis

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for certain conditions, including hypertension, may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).  

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991). 

With respect to the Veteran's testimony that that Dr. Y., his private treating physician from Salinas, Kansas, had opined that the Veteran's hypertension was related to his diabetes, the Board in 2012 determined that this testimony was credible for the limited purpose of reopening the claim for service connection for hypertension.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); see also Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson is competent to identify a condition which is simple, e.g., a broken leg, and sometimes not, e.g., a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

However, when the underlying medical nature of evidence has been significantly diluted, as in the connection between a lay account of past medical information, and filtered through layman's sensibilities, such evidence is too attenuated and inherently unreliable to constitute competent medical' evidence and, as such, is of little to no probative value.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  This is significant because the matter of medical causation or aggravation is beyond the scope of a laypersons' mere observation of symptoms which are experienced.  Rather, the question of medical causation or aggravation requires medical training, knowledge, and expertise.  See generally 38 C.F.R. § 3.159(a)(1) and (2).  

In this case, a review of the private clinical records does not confirm that any private physician has ever opined that the Veteran's hypertension was either caused or aggravated by his service-connected diabetes.  Thus, the second and third examples in Jandreau, Id., of when lay evidence is competent, are not applicable in this case.  

To the contrary, the only medical opinions of record weigh against the claim.  The Board finds that most recent medical opinion, obtained in April 2013, to be particularly persuasive inasmuch as medical literature was reviewed and cited for the conclusion that diabetes would cause or aggravate hypertension if there was accompanying renal involvement and, that in this case there was no renal involvement.  

So, the Board concludes that the preponderance of the evidence is against the claim for service connection for hypertension and there is no doubt to be favorably resolved.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for hypertension is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


